Citation Nr: 1138961	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-20 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to the service-connected Crohn's disease.

2.  Entitlement to an increased evaluation for Crohn's disease, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Ken LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from September 1981 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2006 and September 2007 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the March 2006 rating decision, the RO continued a 30 percent disability evaluation for the service-connected Crohn's disease.  In the September 2007 rating decision, the RO denied service connection for hypertension as secondary to the service-connected Crohn's disease.  These are the only issues developed for appellate review.  In March 2011, the Veteran testified during a video conference hearing before the undersigned.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

At the March 2011 video conference hearing the Veteran raised a claim of entitlement to service connection for depression secondary to his service-connected Crohn's disease.  This matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has hypertension, which is a side effect of the medicine that VA prescribed for his service-connected Crohn's disease.  He asserts that he is prescribed mercaptopurine, prednisone and ciprofloxacin for Crohn's disease.  The medical evidence of record reveals the Veteran has a diagnosis of hypertension.  

The Veteran underwent a VA medical examination by QTC Medical Group in June 2007.  The examiner diagnosed hypertension.  He opined that hypertension was not service related because there is no mention in the literature of a connection or relationship between Crohn's disease and hypertension.  

In a December 2007 statement Dr. JM, the Veteran's private physician, indicated that.  

[The Veteran] has been prescribed Prednisone in doses ranging from 10 to 50mg, ongoing since 1988 for Crohn's disease.  All corticosteroids cause sodium retention which results in fluid retention.  Corticosteroids with the greatest mineralocorticoid effect produce the greatest amount of fluid retention but even agents without mineralocorticoid activity produce some fluid retention.  Older patients or those with a history of hypertension are more likely to develop high blood pressure during treatment with corticosteroids.  It is not known whether dose or duration of therapy is related to development of hypertension.

Under the circumstances of this case, the Board finds that a medical examination and opinion by an appropriate physician would be helpful in resolving the claim for service connection for hypertension as secondary to the service-connected Crohn's disease.

At his video conference hearing the Veteran's representative pointed out that the Veteran is treated at Piedmont and Kaiser Permanente Hospital.  At the request of the undersigned, the appellant obtained pertinent records and submitted a waiver of RO consideration.  Additional VA Medical Center (VAMC) records were obtained, but it is not clear that they are complete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all VA records dated since September 2010 from VAMC in Decatur, Georgia and the East Point Clinic VA Center in Atlanta, Georgia.  All records obtained pursuant to this request must be included in the Veteran's claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims folder.

2.  After the above development is completed, the Veteran should be scheduled for an examination by an a physician to determine the nature and etiology of his hypertension and the current status of his Crohn's Disease.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this Remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner must address whether the Veteran's Crohn's disease is moderately severe, with frequent exacerbations, severe, with numerous attacks a year and malnutrition, the health only fair during remissions, or pronounced, resulting in marked malnutrition, anemia, and general debility, or with serious complication as liver abscess.

The examiner should also provide an opinion concerning the impact of the Crohn's Disease on the Veteran's ability to work.

The examiner should also offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that hypertension/high blood pressure is the result of medication prescribed for the Veteran's Crohn's disease.  

The examiner is asked to reconcile his findings with the evidence of record, including the December 2007 medical statement of Dr. JM that is contained in the claims folder.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  After completion of all indicated development, the Veteran's claims should be readjudicated in light of all the evidence of record.  If the determinations remain adverse to the Veteran he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



(CONTINUED ON NEXT PAGE)



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



